Church, J.
Questions growing out of the action of the minor munincipal corporations of the state, are of very frequent ocurrence, and opportunities for litigation are too often found in their proceedings. And though we require of them a substantial compliance with the laws regulating their action ; yet while their votes are confined to subjects within their jurisdiction, and may be reasonably understood, we should, with *332great reluctance, give to them such a construction ás wouM .destroy their legal effect, and place those who act under them in good faith, in the position of trespassers,
- L- The object of the original meeting of the school socity was sufficiently set forth in the warning. The subject for consideration was proposed: it was, “ to take into consideration the expediency of raising money for the use of schooling for the year ensuing,” This was enough to call the attention of the members of the society to the business to be transacted at the meeting, and to apprise them that a tax, or some other method of raising money, for the specified object, would be discussed. It cannot be necessary, in the warning or notice of a public meeting* to state the business so fully and precisely, that no opportunity of choice and no variation of mode shall be left to the meeting. This would be giving to committees &c., whose duty it is to call such meetings, the power of controul.
2. The vote to raise one cent and five mills on the dollar, was equivalent to laying a tax of that amount upon the list designated ; and although no time for the payment of trie tax was fixed, by the vote ; yet being legally imposed, it was payable on demand, or within a reasonable time.
3. Other objections to the legality of the warning of the society meeting, besides the one before alluded to, were urged in the argument. It seems, that in the year 1822, this society, by vote, directed that its meetings should be warned, by posting notices upon all the public sign-posts within the limits of the society. The warning in the present case, was given by posting notices upon two posts only, there then being three. A notification set upon one sign-post would have been legally sufficient.
By the statute in force in 1822, school society meetings were required to be warned in such manner as the society, by its regulations, should prescribe; — but by the law of 1823, under which this meeting was held, such warnings were required to be given “ by a notification set upon the sign-post in the society, or published in a newspaper printed within the same.” This last statute furnishes the whole law on this subject ; and it only requires a notification “ upon a sign-post,” — ■ that is, upon any one within the society. The operation of this statute provision cannot be extended, nor its construction *333modified, by reason of the erection or continuance of more s'üjn-po-tK than one within the local limits of the school The law* is the same in all the societies in the state, whether they contain one sign-post, or many. The vote of the society may have been a prudent directory ; but it cannot affect the operation of the law.
4. At a meeting of the school society on the 5th day of May 1839, the defendant Kinsley was appointed collector of the tax then laid, as he claims; — but the plaintiff supposes this appointment, and all the other proceedings of that meeting, wei'e void, because Ruel Payne, who was then appointed clerk pro tem., in the absence of the actual clerk of the society, did not take the oath of office until the next July, and did not make any record of the business of the meeting before that time ; and then only from memoranda made by him at the meeting, or from his recollection of the proceedings. All this may be true, and yet all the votes of that meeting be valid and obligatory. The statute requires the clerk to take the oath provided by law ; but it does not prescribe the time of taking it: it is sufficient if the oath be administered before the official acts required of the clerk are performed, so that these acts are done under its influence and sanction. The law directs the clerks of school societies to make entries or records of the votes, &e., of the meetings, and to furnish attested copies of the records. These are the official acts of the clerk; and it is necessary that he should be sworn, when he performs them, or that they should be approved and sanctioned by him, when under oath. In the present case, it is admitted, that the clerk, though not sworn at the meeting, had been sworn before the record was made up by him : and that this, as all other records must he, was made either from written memoranda of the transactions of the meeting, or from the memory of the clerk. Many acts of public meetings must of necessity transpire before the clerk be sworn; such as the choice of presiding officer and the appointment of clerks themselves. It is not necessary that a clerk be a witness of the proceedings of a meeting under his official oath : it is sufficient if he record them, or sanction the record of them, after he has been sworn.
5. A more imposing objection to the validity of the proceedings of this society, is founded upon the evidence offered *334by the plaintiff, and excluded by the court. This evidence was, in substance, that the object and purpose of the society in laying the tax in question, was, to raise a sum for distribution among the several school districts composing said society. The question under this objection results in this,— whether, when the proceedings of a corporate meeting appear regular and legal and within the legitimate powers of the body, persons are to be adjudged trespassers, wrho, in the proper discharge of duty, assist in carrying them into effect, because the real purpose of a majority of voters, either open or concealed, was, to effect an illegal object. We have no doubts upon this question ; and should have none, though it could be proved, that these defendants participated in such unauthorized purpose. The intention of a corporation can only be learned, by the language of its recorded acts ; and neither the private views nor the public declarations of individual members of such corporation, are, for this purpose, to be enquired after. Fletcher v. Peck, 6 Cranch 87.
The meeting of the society was called “ to take into consideration the expediency of raising money for the use of schooling for the year ensuing;” and the vote was, to raise money for that purpose. This was obviously within the jurisdiction of the society and the powers of the meeting. By the 2d section of the statute for the regulation of school societies, áte., power is given “ to lay taxes, to build and repair school houses, and to support schools.” And by the 10th section of the same statute, power is also given to institute schools of a higher order, for the common benefit of the society. Now, nothing is disclosed or intimated, by the votes complained of, to show, that the tax which was laid, was intended for any purpose foreign to the powers or duty of the society as conferred by the foregoing provisions of law. West School Society of Canton v. Merrills, 12 Conn. Rep. 437. Nor is any damage to be apprehended from this view of the subject. If, indeed, it was intended to raise money for distribution among the districts, and if this intention was unauthorized, it could not be carried out, without some further action of the society or its officers : which might be arrested, and the distribution prevented, by injunction, to be issued upon the well grounded apprehension and the application of *335any member of the society. Langdon v. Plymouth Congregational Society, 12 Conn. Rep. 114.
But we must not be understood to say, that school societies have not the power to raise money by taxation, for reasonable and just distribution among the several school districts. These districts are but component parts of school societies, and are not independent corporations themselves for all purposes connected with common school education. And we can well conceive of cases, especially of feeble districts, which might be very properly aided, by school societies; yet we are not now called upon maturely to consider this matter.
We are of opinion, that the principles recognised by the Judge at the trial, are correct; and therefore, we do not advise a new trial.
In this opinion the other Judges concurred.
New trial not to be granted.